I would like, first of all, 
to thank the outgoing President, Mr. John Ashe, for 
his sterling efforts in presiding over the sixty-eighth 
session of the General Assembly in a year that was 
dedicated to island States around the world. Let me 
also congratulate Mr. Sam Kutesa and welcome him 
as the incoming President of the General Assembly 
at its sixty-ninth session. He can count on Grenada’s 
support to contribute to the deliberations in a positive 
and meaningful way.

As we gather here in New York yet again, we can 
celebrate the remarkable history of our institution in this 
beautifully refurbished United Nations Headquarters. 
I wish to put on record Grenada’s appreciation to the 
donors who contributed and to the Secretary-General 
for his leadership on this project. With its large open 
spaces and glass façade, the building’s design speaks 
to our ideals of transparency, openness and dialogue. 
The building’s mid-twentieth-century features recall 
the spirit of an age when space was the new frontier.

The space age has given way to a new and 
exciting information age. Today, a young girl armed 
with a smartphone in Gujarat, India, can Google the 
same satellite images of our planet as a child in Great 
Britain. Exposed to the right ideas on the Internet, 
children — whether in Greensboro in the United 
States, or Grenoble in France, or Grenada in the 
Caribbean — can have the same seeds of hope, the 
same aspirations for happiness and personal growth, 
and the same sense of duty towards neighbourhood and 
planet. For aspiring young people everywhere, coming 
of age is symbolized by ownership, not of a car, but of 

a mobile phone or a computer tablet. Those are today’s 
vehicles on the information highway for the world’s 
youth seeking ideas, identity and connectedness.

We come to the United Nations today to feel that 
sense of connectedness amid the chaos of today’s 
challenges. We come to these refurbished Headquarters 
to renew our commitment to peace and security and 
to revitalize our mission, not to the stars, but to work 
for a safer planet with shared prosperity for all. Today, 
in this iconic Hall, it is too soon to say “mission 
accomplished”, but for the most part, our original 
mission for dialogue and the rule of law among abiding 
nations has been accomplished.

Sitting here among ourselves, we are, for the most 
part, preaching to the converted. The long-standing 
conflict between Israel and Palestine has given way to a 
realization that the only viable solution is the two-State 
solution. Moreover, sworn enemies in this Hall now 
confer on how to tackle much more sinister enemies 
of peace.

Those new enemies have no flags fluttering 
proudly outside, nor electronic nameplates inside. 
They are not here in our space-age Hall; they are out 
there in cyberspace, a place where violence and hate 
in isolated corners can spread like wildfire across the 
globe. Captured on mobile phones and uploaded to the 
Internet, gruesome images from a remote backstreet 
can inflict fear in the hearts of ordinary citizens on 
Main Street everywhere.

The shocking beheadings we see in the media are 
the weeping ooze from the cancerous underbelly of our 
world today. They are the symptoms of an insidious and 
pervasive unease eating away at the very foundations 
on which this great institution was built. And with each 
new escalation of violence, we feel a sense of horror 
not only at the acts themselves but perhaps more at our 
inability to act.

War and insecurity in the information age have 
mutated so much that neither our resolutions, our 
agencies nor our armies are enough to break the fever 
of this viral menace of transnational actors. And so, 
looking beyond our Capital Master Plan that reimagines 
our twentieth-century beginnings, let us build a new 
Information Master Plan fit for the twenty-first century 
with electronic highways that will one day connect this 
Hall to every child in every village.

The information age is a new season in the arc of our 
institution’s history — a new season in which everyone 
has a voice, be they the youths of the Arab Spring or the 
Occupiers of Wall Street’s winter of discontent. Today’s 
information age brings a new transparency between 
the haves and the have-nots — between the 1 per cent 
and the 99 per cent. Whether segmented by class, race, 
religion or political affiliation, inequality is the disease 
of our times, contributing to the political eruptions all 
over the world.

We now have — for the first time — documented 
evidence of the root causes of the growing inequalities 
in society. A new economic treatise, entitled Capital in 
the Twenty-First Century, by Thomas Piketty, analyses 
over a century of economic data and concludes that 
the rich are getting richer, faster than everyone else. 
But there are two things that reduce income inequality. 
The first is the distribution of knowledge that promotes 
growth. The second is war, which destroys capital. The 
first option is a rising tide that lifts all ships; the second 
is a sinking stone that drowns all hope — the very 
antithesis of this Organization.

We must focus more of our global policy on proactive 
interventions that promote sustainable growth. We must 
encourage economic growth by distributing knowledge 
through education, information and communication 
technology, as well as through skills and technology 
transfers. We do indeed need an Information Master 
Plan if we are to proactively confront threats in the 
twenty-first century.

The World Development Report 2011: Conflict, 
Security and Development, published by the World Bank, 
acknowledges that development agencies have not yet 
fully adapted to the needs of the twenty-first century 
and that they do not yet have the capacity to adequately 
help fragile States. It finds that unemployment is the 
number-one reason for youths to join criminal gangs 
and contending armies. It reminds us that investing in 
citizen security, justice and jobs is essential to reducing 
violence. We know that once mass violence takes root 
in a society, it can take a generation or more to recover.

As we look around at the violence in the world 
today, I ask the question: can our twentieth-century 
institutions cope with twenty-first-century shocks? 
Do we have the courage to be proactive in fostering 
jobs and growth, or will we wait until violence erupts? 
This year’s World Development Report 2014 is all about 
managing opportunity and managing risk, from the 
level of the household to the level of the international 
community. The essence of the report is that the 

benefits of proactive preparation can outweigh the 
costs of responding retroactively.

The risks from climate shocks are among the 
most terrifying for Grenada and for islands around 
the world. Grenada places on record its appreciation 
for the Secretary-General’s leadership in calling for a 
Climate Summit. In the last four years alone, we have 
seen floods raging across the world. With the hottest 
temperatures on record in recent years, forest fires have 
raged across almost all continents, devouring millions 
of acres of forest land, causing damages in the tens of 
billions of dollars. Glacial retreats from the Andes to 
the Himalayas and from Greenland to Antarctica are 
moving at record speeds. We are seeing hurricanes and 
cyclones as never before.

Two years ago, right here in New York, Hurricane 
Sandy struck and disabled the economic engine of the 
United States. It caused $68 billion worth of damage. 
But this represents less than 1 per cent of the gross 
domestic product (GDP) of the United States in contrast 
with the island States, where damages of between 
10 per cent and 50 per cent of GDP are common, and, in 
the case of Grenada, where damages occurred totalling 
200 per cent of GDP from Hurricane Ivan alone. Even 
as we speak, this week Grenada was plagued with 
unseasonably high rains that have caused numerous 
landslides. The value of the damage is yet to be 
determined. Like our neighbours Saint Lucia and Saint 
Vincent and the Grenadines in 2013, we are forced to 
dedicate already scarce financial resources to repair 
and mitigate this.

There is a link between these events and the high 
indebtedness of small Caribbean islands. To paraphrase 
the World Bank’s country assistance strategy for the 
Eastern Caribbean, the years when fiscal policy failed 
to explain increases in debt-to-GDP ratios were the 
same years when natural disasters occurred. Given 
these risks, island States need concessionary financing. 
This is critical to ensuring growth, jobs and economic 
development. For small island developing States (SIDS), 
a robust economy, combined with risk-management 
policies and instruments, is the best combination for 
resilience.

When our current Administration was elected 
16 months ago, the indebtedness of our country was 
unsustainable. But the Grenadian people came together 
under the leadership of Prime Minister Mitchell. 
Unions, churches, non-governmental organizations, 
political parties and businesses all rallied to form a 
social compact to put Grenada on a firm fiscal footing. 
We tightened our belts and asked the Grenadian people 
to contribute more as we undertook our home-grown 
fiscal reform. The indebtedness of the SIDS must 
be counted among the many challenges of our time. 
The annual cry of the small island States to make 
concessionary funding available is the early-warning 
system for the international community. Let us settle 
the least developed countries graduation issue in 
favour of the SIDS, rather than use it as a parallel 
climate-negotiation tool against the SIDS.

One country that is singled out for its stellar 
management of disasters is Cuba. We all have much 
to learn from Cuba on areas as diverse as disaster risk 
management and public-health management. Cuba 
sends its engineers, teachers and doctors around the 
world to improve the lives of others. Is it not time to fully 
recognize the contributions of Cuba to the international 
community — and if not now, then when? Is it not time 
to end the Cold War attitudes to Cuba — and if not now, 
then when? Is it not time to end the embargo against 
Cuba — and if not now, then when?

The explosion of violence that we see in today’s 
trouble spots is driven by the flawed principle of 
disrespect for international law and the territorial 
integrity of Member States. There comes a time when 
old enemies must turn swords into ploughshares and 
look to a future with dignity and with hope.

Just as climate change is the challenge of our time, 
it can also be said that climate change is possibly one 
of the greatest opportunities for wealth creation and 
shared prosperity that this generation has seen. Today, 
the renewable energy market is estimated to be in 
the order of $16 trillion, including $12 billion in the 
Caribbean alone. In 2012, there were some 6 million jobs 
in renewable energy and the International Renewable 
Energy Agency (IRENA) expects 17 million jobs 
by 2030. Today, pension funds with collective assets 
exceeding $12 trillion are focusing on climate risk, 
renewable energy and energy efficiency.

Island States like Grenada are seized not only of 
climate challenge, but also with climate solutions. For 
us, a robust economy, combined with sound disaster 
risk-management policies and instruments, is the most 
sustainable form of adaptation to climate change. 
But in Grenada, we cannot educate our people if our 
schoolchildren have no access to electricity. Due 
to the high import costs of fossil fuels, electricity in 
Grenada costs four to five times higher than it does in 


developed countries. But countries with low electricity 
prices have to subsidize renewables; not so in the 
islands. Islands like Grenada come to the climate table, 
not like hapless victims cap-in-hand, but offering the 
international community 100 per cent renewables that 
can be introduced with zero subsidies.

If we are to limit global carbon dioxide concentrations 
to 450 parts per million, then, according to the 
Intergovernmental Panel on Climate Change’s fifth 
assessment report, our electricity sector needs a total 
transformation. While island States are the least of the 
emitters, they are the most cost-effective places for 
renewables. I congratulate the Small Island Developing 
States Sustainable Energy Initiative (SIDS DOCK), 
IRENA and Sustainable Energy For All for acting on 
this.

Grenada is working to transform its electricity 
sector. Solving the energy challenge for islands like 
Grenada will remove a drag on our economies and 
better position us to withstand environmental shocks. 
This is adaptation with prospects for jobs, growth and 
shared prosperity for all. I am delighted to announce 
that, in addition to working with Germany, the World 
Bank, SIDS DOCK and IRENA, Grenada has signed 
a groundbreaking memorandum of understanding 
with the United States to assist us in transforming our 
energy mix, as we announced in Samoa. We have also 
signed an memorandum of understanding with New 
Zealand to help us better understand our geothermal 
resources. Grenada will serve as the pilot country for 
the regional energy initiative of the United States and 
will work with New Zealand on geothermal energy. 
We welcome others to join this partnership and this 
unfolding success story that is Green Grenada.

As we have said before, we wish to recommend 
the following actions. Let us operationalize the 
Green Climate Fund with a window for islands. 
Let us implement 100 per cent renewable energy in 
island States. Let us put a price on carbon and stop 
subsidizing fossil fuels. Let us decarbonize food 
security. Agriculture, forestry and other land use 
contribute 25 per cent of greenhouse gas emissions. Let 
us have greater support for climate-smart agriculture 
that can deliver a triple win of increasing productivity 
and incomes, increasing resilience to climate change, 
and reducing or removing carbon emissions. Grenada 
is pleased to be working with the Government of the 
Netherlands on a climate-smart agricultural alliance 
and on Global Blue Growth and Food Security Initiative.

Blue growth is vital for the economies of island 
States around the world, and our tri-island State 
of Grenada, Carriacou and Petite Martinique sees 
itself as an Ocean State, given that our exclusive 
economic zone in the sea is over 70 times larger than 
our land mass. Our tri-island State is pleased to host 
the secretariat of the Caribbean Challenge Initiative 
(CCI), which is supported by Germany and others. 
The CCI promotes an enhanced marine environment, 
and Grenada is committed to conserving its near-shore 
marine environment. Through reports like the Sunken 
Billions, the World Bank and the Food and Agriculture 
Organization have shown that conservation efforts 
are critical to ensuring maximum economic yield in 
fisheries.

In the past 30 years, we have lost 30 per cent of our 
corals and mangroves. This is why Grenada welcomes 
efforts such as the Global Blue Growth Initiative and 
the Global Partnership for Oceans, and the efforts of 
The Economist and United States Secretary of State 
John Kerry to bring renewed attention to the oceans. We 
look forward to welcoming our partners to Grenada in 
January 2015 for the launch of the Global Blue Growth 
and Food Security initiatives.

In closing, Grenada acknowledges the successes 
of the 2014 Third International Conference on Small 
Island Development States, held in Samoa, and, building 
on the momentum of Samoa, we look forward to the 
successful conclusion to the sustainable development 
goals process leading into the twenty-first session of 
the Conference of the Parties to the United Nations 
Framework Convention on Climate Change in Paris 
next year.

As we move forward, let us remember that a number 
of the Millennium Development Goals have not been 
achieved. We have a duty, therefore, to re-examine our 
approach to peace, security and shared prosperity. We 
need collective action on a global consensus. We need 
to act now before it is too late. We must shed the old 
ways and adopt twenty-first-century approaches for 
this millennium generation if we are to bequeath to 
them and future generations the bounty we inherited 
and the bounty that they deserve.
